UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-102945 JETBLACK CORP. (Exact name of small business issuer as specified in its charter) Nevada 98-0379431 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20 Broadwick Street, West End, London, UKW1F8HT (Address of principal executive offices) 011-44-870-888-8880 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:67,352,000 common shares issued and outstanding as of July 15, 2013 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements Index to the Financial Statements Consolidated Balance Sheets at May 31, 2013 (Unaudited) and August 31, 2012 F-1 Consolidated Statements of Operations (Unaudited) F-2 Consolidated Statements of Cash Flows (Unaudited) F-3 Notes to the Consolidated Financial Statements (Unaudited)
